

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by and between
ZST Digital Networks, Inc. (“Company”), a Delaware corporation, and John Chen
(“Employee”), effective on the date indicated below.  (Company and Employee are
sometimes referred to herein as “party” or collectively as the “parties.”)
 
RECITALS
 
WHEREAS, the Company wishes to employ and the Employee has agreed to supply his
service in the capacity of Chief Financial Officer with duties encompassing the
operations of the Company and the Company’s subsidiaries, on the terms and
conditions set out in this Agreement, which shall supersede and replace all
prior written, oral, or implied agreements, if any, between Employee and the
Company; provided, however, the Employee shall remain bound by any
confidentiality, nondisclosure, and invention assignment agreement(s) previously
executed in favor of the Company, to the extent such ancillary agreements exist;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and the continued employment of Employee by the Company under this
Agreement, the parties agree as follows:
 
ARTICLE 1
 
EMPLOYMENT


Company hereby employs Employee and Employee hereby accepts employment from
Company, effective as of the pricing date of the Company’s public offering (the
“Offering”) of shares of common stock, $0.0001 par value per share (“Common
Stock”), on a registration statement on Form S-1 (File No. 333-160343) (the
“Effective Date”).  Employee agrees to perform the services and to comply
faithfully with his obligations of employment, under the terms and conditions
specified in this Agreement, and pursuant to the policies and procedures of the
Company that may be issued from time to time.


ARTICLE 2
 
TERM
 
Section 2.1     Initial Term and Renewal.  The initial term of this Agreement
shall be for a period of eighteen (18) months commencing on the Effective Date
(the “Initial Term”), unless terminated earlier pursuant to the provisions of
Article 5 of this Agreement.  This Agreement shall automatically renew for an
additional one (1) year period of employment on the expiration date of the
Initial Term (each, a “Subsequent Term”), and on each successive anniversary
date thereafter (each such date, an “Expiration Date”), unless either party
gives written notice to the other party at least ninety (90) days prior to any
Expiration Date that the Agreement is not being renewed and shall terminate on
that Expiration Date, unless terminated earlier pursuant to the provisions of
Article 5 of this Agreement.  The Initial Term and each successive one year
period thereafter during which Employee shall perform services pursuant to this
Agreement shall be referred to herein as the “Term.”

 
-1 of 8-

--------------------------------------------------------------------------------

 


ARTICLE 3
 
COMPENSATION AND BENEFITS
 
Section 3.1      Base Salary.  For all of the services to be rendered by
Employee hereunder, Company shall pay to Employee an annual base salary of
$150,000.00  (“Salary”), beginning on the Effective Date of this Agreement.  Any
base Salary payable hereunder shall be paid in accordance with the Company’s
regular payroll practices, as in effect from time to time, and shall be subject
to standard payroll deductions and withholdings as required by applicable law.
 
Section 3.2       Adjustment to Salary.  Employee’s Salary may be changed from
time to time by mutual agreement of the Employee and the Company.  Any such
agreement shall be evidenced by a written amendment of this Agreement and signed
by both parties.
 
Section 3.3       Signing Bonus.  Within five (5) business days of the Effective
Date, Company shall pay to Employee a Signing Bonus that shall be calculated as
follows:  $410.96 per day multiplied by the number of days between September 25,
2009 and the Effective Date.  The Signing Bonus shall be subject to standard
deductions and withholdings as required by applicable law.
 
Section 3.4       Payment of Salary.  During the period of his employment with
Company, Employee is authorized by Company to access Company’s United States
bank accounts for the purpose of ensuring the timely payment of Employee’s
Salary. The Company shall pay Employee’s salary on a quarterly basis in advance
of each quarter (e.g., the Company’s first salary payment will pay Employee for
work to be performed through December 31, 2009 for the fourth quarter of 2009,
and the Company’s second salary payment on January 1, 2019 will pay Employee
work to be performed through March 31, 2010, etc.).
 
Section 3.5        Stock Options.  On the Effective Date, subject to approval by
the Company’s Board of Directors and stockholders, Employee shall be granted
options (the “Initial Options”) to purchase Twenty-Five Thousand (25,000) shares
of Common Stock of the Company with an exercise price equal to the price of the
shares of Common Stock sold in the Offering.  The Initial Options will be
immediately exercisable but, to the extent they are exercised, will be subject
to a repurchase right of the Company which will lapse as follows: 50% of the
Initial Options and shares will vest six (6) months after the Effective Date and
the remaining 50% will vest twelve (12) months after the Effective Date.  At
twelve (12) months from the Effective Date, Employee shall be granted additional
options (the “Subsequent Options”) to purchase Twelve Thousand Five Hundred
(12,500) shares of common stock of the Company that are not immediately
exercisable and which shall vest six (6) months from the date of grant have an
exercise price equal to the closing price of the Common Stock on the date of
grant.  The Initial Options and Subsequent Options shall expire five (5) years
after their respective grant dates provided, however, that Employee remains
continuously employed by the Company during the applicable five year period.  In
the event that the Employee is terminated without “Cause” pursuant to Section
5.3 below or the Employee terminates his employment for Good Reason pursuant to
Section 5.1(ii) below, then all Initial Options or shares, as applicable, and
Subsequent Options that are not vested shall immediately vest on the date of
termination.  All options that are vested at the time of termination of
employment must be exercised within thirty (30) days of termination of
employment,  provided, however, that all options may be immediately cancelled by
the Company if Employee terminates his employment pursuant to Section 5.1(i)
below or if Employee’s employment is terminated for “Cause,” as defined in
Section 5.2 below.

 
-2 of 8-

--------------------------------------------------------------------------------

 
 
Section 3.6         Medical and Dental Benefits.  Company shall reimburse
Employee for standard corporate-style healthcare insurance coverage.
 
Section 3.7         Company Paid Holidays.  Employee will be eligible for all
Company paid holidays that are provided to employees of the Company.
 
Section 3.8         Paid Leave.  Employee shall be entitled to accrue ten (10)
days of paid leave (vacation, sick, and personal) each year, with a total
maximum accrual of ten (10) days.  Employee may only take a maximum of ten (10)
consecutive work days for paid vacation.  In exercising paid leave, Employee
shall take into consideration his duties and shall take leave at times mutually
agreeable to Employee and the Company.
 
Section 3.9         Reimbursement of Expenses.  Employee shall be reimbursed for
reasonable travel, hotel, entertainment, and other business related
expenses.  Employee shall also be reimbursed up to $300 per month for home
office expenses (e.g., telephone, postal drop, and internet connection expenses)
properly and necessarily incurred by him in the discharge of his employment
duties. All reimbursement of expenses are subject to the Company’s policies in
effect at the time on pre-approval of certain business expenses and
reimbursement procedures.  Employee shall produce satisfactory supporting
vouchers, receipts, and other documentation in connection with such expenses
before such reimbursement is made in accordance with applicable Company policy.
 
ARTICLE 4
 
DUTIES AND RESPONSIBILITIES
 
Section 4.1         Duties of Employee.  Employee agrees to serve as Chief
Financial Officer, and will report to the Chief Executive Officer and the
Company’s Board of Directors.  Employee shall perform the duties and functions
and have the responsibilities commensurate with such position as may be assigned
from time to time.  Employee’s duties as Chief Financial Officer shall encompass
the operations of the Company and the Company’s subsidiaries.  Employee shall
use his best skills and ability, consistent with sound business practices, to
faithfully and diligently perform his duties and responsibilities
hereunder.  Employee shall devote his full working time and attention to the
business of the Company and its related entities.

 
-3 of 8-

--------------------------------------------------------------------------------

 

During his employment with Company, Employee shall not (i) engage in any other
employment or business opportunity outside of his employment with the Company
that may interfere with his ability to perform his duties under this
Agreement, without the express written authorization of the Company; or (ii)
engage, directly or indirectly, in any other employment, business, commercial,
or professional activity (whether or not pursued for pecuniary advantage) that
is or may be competitive with, or that might create a conflict of interest with,
the business of Company or Company’s related entities or affiliates.


Section 4.2         Compliance with Law.  Employee agrees to comply with any and
all governmental laws, regulations, and policies in connection with his actions
as an employee of the Company.  Employee shall conduct himself in accordance
with the highest business standards as are reasonably and customarily expected
of such position.  Employee agrees to fully cooperate and participate in any
investigation conducted by the Company relating to its interests or as may be
required by applicable law.


Section 4.3          Policies and Procedures.  Employee is expected to abide by
all Company policies and procedures.  Company may issue policies, rules,
regulations, guidelines, procedures or other informational material, whether in
the form of handbooks, memoranda, or otherwise, relating to its employees and
Employee agrees to comply with all such policies applicable to Employee.


Section 4.4          Confidential Information and Trade Secrets.  Employee
acknowledges that, as a condition of his employment hereunder, Employee agrees
to execute and abide by the Company’s confidentiality, non-disclosure, invention
assignment, and similar agreements that are presented to Employee to protect the
Company’s trade secret, proprietary and business interests.  Employee hereby
acknowledges and agrees that such agreements shall survive termination of
employment and this Agreement and shall remain in force following such
termination regardless of the reason for the termination.
 
ARTICLE 5


TERMINATION
 
Employee’s employment relationship with the Company will terminate upon the
happening of one of the following defined events, which shall effect a
termination of this Agreement on the effective date of any such termination of
employment (the “Termination Date):
 
Section 5.1           The Employee’s Right to Terminate.  The Employee may
terminate his obligations under this Agreement during the Term:
 
(i)           Termination by Employee for Convenience:  at any time upon
providing thirty (30) day notice in writing to the Company; or
 
(ii)           Good Reason:  for “Good Reason.”  “Good Reason” shall mean any of
the following, without the Employee’s written consent: (a) upon a material
breach or default of any term of this Agreement by the Company, or (b) any
material reduction in the Employee’s duties, position, authority or
responsibilities with the Company relative to the duties, position, authority or
responsibilities in effect immediately prior to such reduction; provided that
Company has not cured or remedied such Good Reason within fifteen (15) days
after written notice of the Good Reason from the Employee.

 
-4 of 8-

--------------------------------------------------------------------------------

 


Section 5.2           The Company’s Right to Terminate for “Cause”.  The Company
may immediately terminate the Employee’s employment for “Cause” under this
Agreement at any time during the Term upon the occurrence of any of the
following events:
 
(i)            Employee commits an act or acts of dishonesty, fraud,
embezzlement, or misappropriation of funds or proprietary information in
connection with his employment duties or responsibilities; or
 
(ii)           Employee’s conviction of, or plea of nolo contendere to, a felony
or a crime involving moral turpitude (other than minor traffic violations); or
 
(iii)          Employee materially breaches his obligations under this
Agreement, including failure to perform his job duties satisfactorily or failure
to follow Company policies or any directive of the Company, if such failure or
refusal is not cured by Employee within ten (10) days after receiving written
notice of such from the Company; or
 
(iv)          Employee’s willful or gross misconduct in connection with his
employment duties.


Section 5.3           Company’s Right to Terminate Without Cause. The Company
may terminate the Employee’s employment under this Agreement at any time during
the Term at the discretion of the Company, without Cause, after the Employee has
received thirty (30) days prior written notice from the Company.


Section 5.4           Death or Disability.  The Employee’s employment under this
Agreement shall also terminate upon the occurrence of the following:
 
(i)           the Employee’s employment under this Agreement shall automatically
terminate upon the occurrence of the death of the Employee during the Term of
this Agreement; or
 
(ii)          notice of termination from the Company after the Employee has
become permanently disabled, or disabled for a period exceeding 180 consecutive
days or 180 days calculated on a cumulative basis over any one year period
during the Term of this Agreement, such that Employee is no longer able to
perform the essential functions of his job even with reasonable accommodation
pursuant to applicable law.
 
Section 5.5           Compensation Due to the Employee on Termination. In the
event of the termination of the Employee’s employment under this Agreement
pursuant to any provision as set forth above, the Company shall pay to the
Employee on the date of termination only the amount of Salary pursuant to
Section 3.1 of this Agreement that is earned but unpaid as of the date of
termination, as well as any accrued but unused Paid Leave, and any unreimbursed
business expenses incurred as of the termination date pursuant to Sections 3.6
and 3.9 of this Agreement, but Employee shall not be entitled to receive any
other payments, compensation or benefits from the Company under this Agreement,
except as expressly set forth below:

 
-5 of 8-

--------------------------------------------------------------------------------

 


(i)            In the event of the termination of the Employee’s employment
under this Agreement pursuant Section 5.1(ii) (Good Reason) above, the Company
shall pay to the Employee a severance payment in an amount equal to three (3)
months of the Employee’s annual Salary at the time of termination pursuant to
Section 3.1 of this Agreement, less applicable statutory deductions and
withholdings, to be paid, at the Company’s discretion, in a lump sum  or such
regular intervals over the 3 month period as shall be determined by the Company,
provided that Employee signs a standard release of all claims as presented by
the Company, plus any amounts set forth in Section 5.5(iv) below.


(ii)           In the event of the termination of the Employee’s employment
under this Agreement pursuant Section 5.3 (Company’s Right to Terminate Without
Cause) above, the Company shall pay to the Employee a severance payment in an
amount equal to the Employee’s annual Salary at the time of termination pursuant
to Section 3.1 of this Agreement for remainder of the Initial Term or any
Subsequent Term, as applicable, less applicable statutory deductions and
withholdings, to be paid, at the Company’s discretion, in a lump sum or such
regular intervals over the period as shall be determined by the Company,
provided that Employee signs a standard release of all claims as presented by
the Company.


Section 5.6           Payment in Lieu of Notice.  Company reserves the right
(but is not obligated) to make a payment in lieu of any notice of termination of
employment which Company or Employee is required to give.
 
Section 5.7          Return of Company Property.  Upon the termination of
employment for any reason, Employee shall promptly return to Company any and all
equipment or property owned by Company including, but not limited to, any and
all client materials, copies of documents and photographs, models, prototypes,
tools, and supplies, as well as inventory, records, documents, manuals, reports,
customer lists, operations manuals, and any other written information, records,
or books relating in any manner whatsoever to the business of Company, whether
prepared by Company or otherwise coming into Employee’s possession.
 
ARTICLE 6
 
MISCELLANEOUS
 
Section 6.1           Notices.  Any notice given under this Agreement shall be
sufficient if given in writing and personally delivered or sent by registered or
certified mail, return receipt requested, postage prepaid, to the Company at its
principal place of business or to Employee at his last known residence address.
 
Section 6.2            Governing Law.  This Agreement shall be interpreted,
construed, and governed under and according to the laws of the State of
Delaware.

 
-6 of 8-

--------------------------------------------------------------------------------

 

Section 6.3            Change, Modification, Waiver.  No change or modification
of this Agreement shall be valid unless it is in writing and signed by each of
the parties hereto.  No waiver of any provision of this Agreement shall be valid
unless it is in writing and signed by the party against whom the waiver is
sought to be enforced.  The failure of a party of insist upon strict performance
of any provision of this Agreement in any one or more instances shall not be
construed as a waiver or relinquishment of the right to insist upon strict
compliance with such provision in the future.
 
Section 6.4            Entire Agreement.  This Agreement constitutes the entire,
final and complete and exclusive agreement between the parties regarding the
subject matter hereof and supersedes all previous agreements or representations,
whether written, oral or implied, with respect to employment by the Company
provided, however, the Employee shall remain bound by any confidentiality,
nondisclosure, and invention assignment agreement(s) previously executed in
favor of the Company, to the extent such ancillary agreements exist.  There are
no terms, promises, representations, agreements, or understandings between the
parties relating to the subject matter of this Agreement, which are not fully
expressed herein.
 
Section 6.5            Assignability.  This Agreement is personal in nature, and
neither this Agreement nor any part of any obligation herein shall be assignable
by Employee.  The Company shall be entitled to assign this Agreement to any
affiliate or successor of the Company that assumes the ownership or control of
the business of the Company, and the Agreement shall inure to the benefit of any
such successor or assign.
 
Section 6.6             Legal Construction.  If any one or more of the
provisions contained in this Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provision hereof, and this
Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein.  In addition, if any court of
competent jurisdiction determines that any of the provisions set forth herein
are unenforceable because of the duration or geographic scope of such provision,
such court shall have the power to reduce the duration or scope of such
provision as the case may be, to the extent necessary to render such provision
enforceable.
 
Section 6.7             Paragraph Headings.  The paragraph headings used in this
Agreement are included solely for convenience and shall not affect or be used in
connection with the interpretation of this Agreement.
 
Section 6.8             Legal Fees and Costs.  Except as otherwise provided
herein, in the event that any party hereto shall institute any litigation or
other proceeding in order to construe or enforce this Agreement, the prevailing
party therein shall be entitled to recover its reasonable attorney’s fees and
costs incurred in connection therewith.
 
Section 6.9             Interpretation.  This Agreement has been negotiated at
arm’s length and between and among parties sophisticated and knowledgeable in
the matters dealt with in this Agreement.  Accordingly, none of the Parties
shall be presumptively entitled to have any provisions of the Agreement
construed against any of the other Parties in accordance with any rule of law,
legal decision, or doctrine, such as the doctrine of contra proferentem, that
would require interpretation of any ambiguities in this Agreement against the
party that has drafted it.
 
[SIGNATURES ON FOLLOWING PAGE]

 
-7 of 8-

--------------------------------------------------------------------------------

 
 
WHEREFORE, the parties hereto have executed this Agreement on the dates
indicated below, to be effective as of the Effective Date, regardless of the
dates actually signed.
 
Dated:  October 8, 2009
ZST DIGITAL NETWORKS, INC.
       
By:
  /s/ Zhong Bo
 
Name:
   Zhong Bo
 
Title:
   Chief Executive Officer
     
Dated:  October 8, 2009
JOHN CHEN
     
/s/ John Chen


 
-8 of 8-

--------------------------------------------------------------------------------

 
